                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         STRIKE 3 HOLDINGS, LLC,
                                   7                                                        Case No. 18-cv-02014-JCS
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER STRIKING FIRST AMENDED
                                   9                                                        COMPLAINT AND DENYING AS
                                         JOHN DOE SUBSCRIBER ASSIGNED IP                    MOOT ADMINISTRATIVE MOTION
                                  10     ADDRESS 162.203.163.22,                            TO FILE UNDER SEAL
                                  11                    Defendant.                          Re: Dkt. No. 12

                                  12          Plaintiff Strike 3 Holdings, LLC (“Strike 3”) moves to file under seal its First Amended
Northern District of California
 United States District Court




                                  13   Complaint and proposed summons identifying the defendant in this action, whom Strike 3 initially

                                  14   sued as a Doe defendant identified only by an IP address. Pursuant to the Court’s previous order,

                                  15   Strike 3 seeks to maintain the defendant’s name under seal.

                                  16          The Court declines to permit Strike 3 to alter the caption of this case such that the caption

                                  17   itself requires redaction. See Strike 3 Holdings, LLC v. John Doe Subscriber Assigned IP Address

                                  18   67.180.248.237, No. 17-cv-06663-JCS, ECF Doc. No. 14 (N.D. Cal. Feb. 1, 2018) (Order Striking

                                  19   First Amended Complaint). The First Amended Complaint is therefore STRICKEN and the

                                  20   motion to file under seal is DENIED as moot. Strike 3 may file a second amended complaint
                                       retaining the current caption of this action and including the defendant’s name and any other
                                  21
                                       relevant identifying information redacted and under seal within the body of the complaint.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: December 4, 2018
                                  24
                                                                                       ______________________________________
                                  25
                                                                                       JOSEPH C. SPERO
                                  26                                                   Chief Magistrate Judge

                                  27

                                  28
